Case 0:18-cv-61361-WPD Document 116 Entered on FLSD Docket 06/29/2020 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                                     CASE NO. 18-61361-CIV-DIMITROULEAS

   MARIANNE JOFFE, DEBBE SCHERTZER,
   and STEPHANIE RODRIGUEZ, individually and
   on behalf of all others similarly situated,

          Plaintiffs,

   vs.

   GEICO INDEMNITY COMPANY,
   GOVERNMENT EMPLOYEES INSURANCE
   COMPANY, and GEICO GENERAL INSURANCE
   COMPANY,

         Defendants.
   ___________________________________/

                              ORDER ON PROPOSED SCHEDULE

          THIS CAUSE is before the Court on the Court’s Order on Motion to Stay [DE 114] and

   the Parties’ Joint Proposed Schedule for Seeking Consolidation and Preliminary Approval of

   Global Settlement [DE 115] (“Proposed Schedule”), filed on June 25, 2020. The Court has

   carefully reviewed the Proposed Schedule and is otherwise fully advised in the premises.

          It is ORDERED AND ADJUDGED as follows:

          1. The Proposed Schedule is APPROVED; the Motion [115] is GRANTED.

          2. The Parties shall file a Motion to Consolidate on or before July 17, 2020.

          3. The Parties shall file a Motion for Preliminary Approval on or before July 17, 2020.

          4. The Parties shall file a Motion for Indicative Ruling on or before July 17, 2020.
Case 0:18-cv-61361-WPD Document 116 Entered on FLSD Docket 06/29/2020 Page 2 of 2



          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

   29th day of June, 2020.




   Copies furnished to:
   All counsel of Record
